Citation Nr: 1426116	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-28 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a shell fragment wound (SFW) to the lower chest. 

2.  Entitlement to a compensable rating for a scar as a residual of a SFW to the left upper leg.

3.  Entitlement to a rating in excess of 20 percent for a nerve injury as a residual of a SFW to the left leg.

4.  Entitlement to a rating in excess of 10 percent for muscle injury as a residual of a SFW to the right upper leg. 

5.  Entitlement to a rating in excess of 20 percent for a nerve injury as a residual of a SFW to the right leg.

6.  Entitlement to a compensable disability evaluation for scarring as a residual of a SFW to the buttocks. 

7.  Entitlement to a rating in excess of 10 percent for muscle injury as a residual of a SFW to the left buttock. 

8.  Entitlement to a rating in excess of 10 percent for muscle injury as a residual of a SFW to the right buttock.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a Travel Board hearing in April 2013 before the undersigned.  The Board remanded this case in April 2013.

The issues numbered 2 through 8 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a one inch scar due to a SFW to the lower chest which is essentially asymptomatic.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of SFW to the lower chest are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for SFW of the left lower chest, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question, per the Board's remand and in compliance with that remand.  See Stegall v. West, 11 Vet. App. 268 (1998),

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In a December 2010 rating decision, service connection for SFW of the left lower chest was granted and assigned a noncompensable rating under Diagnostic Code 7805.  When the Veteran was examined in July 2009, it was noted that he had a shrapnel would on the left lower thoracic cage.  No further description was provided.  At his April 2013 hearing, the Veteran testified that he had retained shrapnel in his chest, and that he was worried it was near his heart.  He also stated that his scar hurt.  On remand, the Board indicated that the July 2009 VA scars examination did not provide enough information for the Board to rate his scar, so a new examination was necessary.  

In September 2013, the Veteran was afforded another VA examination.  On the muscle evaluation, no muscle injury to the torso area was detected.  The scar evaluation revealed a one inch longitudinal scar, left posterior of axillary line.  It was superficial and non-linear.  The scar was not painful, unstable, with frequent loss of covering of the skin over the scar, or due to a burn.  The scar did not cause disfigurement or limitation of function.  There was no indication that the scar affected heart function, as no limitation of function was noted.

The Veteran is certainly competent to report pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He stated at this hearing that his scar hurt.  On examination, the scar that was painful was identified as a new scar, associated with shoulder surgery, and not the SFW scar.  Thus, while the Veteran has pain in the general area of the scar, it is not actually associated with the service-connected SFW scar.  

Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  The Veteran does not have a service-connected burn scar.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.   In this case, the SFW scar in question does not cover an area of at least 144 square inches (929 sq. cm.) or greater

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable. 

The Veteran's SFW scar is not unstable.  Although the Veteran reported that his scar hurt, as noted, the painful scar is actually due to shoulder surgery and while in the same region, is not the SFW scar.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).   The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's SFW scar of the left lower chest is shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, particularly since the scar itself is asymptomatic.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable rating for residuals of a SFW to the lower chest is denied.  


REMAND

The Board previously remanded this case for the Veteran to be examined, to have records obtained, and, in pertinent part, to properly evaluate his left leg, right leg, and buttocks disorders.  The Board indicated that nerve and muscle injuries were to be conducted.  These examinations were subsequently held, and, based on the findings, the Veteran was granted ratings for nerve injuries to both legs and muscle injuries to both buttocks.  Previously, the Veteran had been rated based solely on scar injury to the left leg, muscle injury to the right leg, and scar injury to the buttocks.  The only compensable rating which was in effect was 10 percent for muscle injury to the right leg.  Based on the examinations, additional rating were assigned in a March 2014 rating decision for nerve injury as a residual of a SFW to the left leg (20 percent); nerve injury as a residual of a SFW to the right leg (20 percent);  muscle injury as a residual of a SFW to the left buttock (10 percent); and muscle injury as a residual of a SFW to the right buttock (10 percent).  However, the March 2014 supplemental statement of the case was limited to prior ratings in effect for the left leg (0 percent); right leg (10 percent); and buttocks (0 percent).  The Board notes that the case was specifically sent back so that the totality of the Veteran's level of disability for the left leg, right leg, and buttocks SFW residuals could be rated.  As such, the overall ratings for each are properly on appeal and should have been included in the supplemental statement of the case, with citation to the pertinent diagnostic codes.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an updated VCAA letter that encompasses all disability ratings for his residuals of SFWs to the left leg, right leg, and buttocks.

2.  The Veteran should be provided with a supplemental statement of the case as to the issues on appeal which addresses the appropriate ratings for his residuals of SFWs to the left leg, right leg, and buttocks, including muscle, nerve, and scar injury residuals.  The Veteran and his representative should be afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


